DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 2/4/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 6, 9, 10, 15, 18, and 19 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe an electronic signature system.  Various examples have been found in the art describe aspects of the claimed invention.  Gibson et al. (US 2020/0258176 A1) Fig. 11 step 9100, ¶ 283 Ln. 4-9, ¶ 285 Ln. 1-5, discloses an authoritative user sends a request to the system to retrieve a document for the live signing process.  Gibson, Fig. 11, step 9400, ¶ 285 Ln. 10-11, teaches authenticating the signer of the document.  Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, ¶ 295-298 further expands on this process and describes the ‘wet ink’ signature entered by the signing user on a digital signing pad.  Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, Fig. 11, steps 9500-9800, ¶ 285 Ln. 12-28, the process proceeds when the user is authenticated.  One of ordinary skill would recognize that when non-hand written signature authentication factors provided in Gibson ¶ 215 are employed, the signature would still need to be entered to execute the document.  However, in the claimed case where the written signature was used for authentication, it would not be necessary to immediately enter it again for the document.  Gibson, Fig. 11, steps 9900-9950, ¶ 285 Ln. 28-33, ¶ 286-286 teaches applying indicia of the signature to the document.  Gibson, ¶ 223 and 304 teaches that indicia generation unit creates encrypted hash codes and visual elements linking the signature of the signing session to the document.  Gibson, ¶ 247-248 and 310 further describes this process representing the visual 
Gibson does not, but in related art, Sexana et al. (US 2018/0006825 A1), Fig. 1, ¶ 20 teaches document originator that creates a document which the originator intends for other users, i.e., document recipients to sign.  Sexana, Figs. 2A and 2B outline the process to send the document from the originator to the signers.
Gibson in view of Sexana does not, but in related art, Papastefanou et al. (US 2015/0010216 A1), Fig. 2, ¶ 21, 59, and 80 teaches encrypting the signature data and representing the encrypted signature data as a QR code.
However, as applicant notes, the cited prior art does not teach, “the electronic signature received in accordance with the document permission set by the computer”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435